DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on 11-16-21 is acknowledged.
Non-elected claims 9-18 are withdrawn.

Examiner’s Notes: Since the claims 1-8 containing different embodiments of the invention, it is necessary to use two sets of rejection.

Rejection set I: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, in an application for patent published deemed published under section 122(b), in which the patent application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe et al. (US20190313536).
Re Claim 1, Tanabe show and disclose
A diversified assembly printed circuit board, comprising: 

a plurality of second printed circuit boards (8 and 9, fig. 3), wherein each of the second printed circuit boards is provided with a plurality of second conductive metals (pads on surfaces of 8 and 9, fig. 3) protruding from a surface of each of the second printed circuit boards, and all the plurality of second printed circuit boards are connected with the first printed circuit board (fig. 3); 
wherein at a connection position (bonding by conductive material 6, fig. 3) of each of the second printed circuit boards and the first printed circuit board, solidified conductive metal paste (conductive materials 6 are composed of a binder resin mixed with a metal material and thus maintain viscosity, facilitating screen printing dispenser processing, [0048]) is arranged between each of the first conductive metals (fig. 3) and a corresponding second conductive metal to electrically connect each of the first conductive metals and the corresponding second conductive metal (fig. 3), and a laminated adhesive sheet (insulating resin film 4, fig. 3) is arranged between each of the second printed circuit boards and the first printed circuit board to physically connect the second printed circuit boards and the first printed circuit board (fig. 3).
Re Claim 4, Tanabe show and disclose
The diversified assembly printed circuit board according to claim 1, wherein some of the second printed circuit boards are located on a first side of the first printed circuit board, and some other second printed circuit boards are 
Re Claim 5, Tanabe show and disclose
The diversified assembly printed circuit board according to claim 4, wherein the plurality of second printed circuit boards comprise two second printed circuit boards (8 and 9, fig. 3), the two second printed circuit boards are spaced apart from each other (fig. 3), one second printed circuit board is located on the first side of the first printed circuit board and the other second printed circuit board is located on the second side of the first printed circuit board (fig. 3).
Re Claim 8, Tanabe show and disclose
The diversified assembly printed circuit board according to claim 1, wherein a diameter of the solidified conductive metal paste is consistent with a length of each of the first conductive metals and each of the second conductive metals (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis fall obviousness rejections set forth in this Office action:
A patent fa claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al., in view of Iwasa (US4734156).
Re Claim 7, Tanabe show and disclose
The diversified assembly printed circuit board according to claim 1, wherein the laminated adhesive sheet is a prepreg (the insulating film including a thermosetting resin, [Claim 2]),
Tanabe does not disclose 
the conductive metal paste is conductive copper paste.
Iwasa teaches a device wherein
the conductive metal paste is conductive copper paste (electrically conductive copper paste, [col. 7, line 46]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the electrically conductive copper paste as taught by Iwasa for the conductive metal paste in the electronic device of Tanabe, in order to have variety design choice of the kinds of metal powder be used for the conductive metal poste in the electronic device; and since a conductive copper paste is well-known and common in the art.

Rejection set II:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, in an application for patent published deemed published under section 122(b), in which the patent application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US20190206841).
Re Claim 1, Kim show and disclose
A diversified assembly printed circuit board, comprising: 
a first printed circuit board (600, fig. 9) provided with a plurality of first conductive metals (bonding pads on surface of 600, fig. 9) protruding from a surface of the first printed circuit board; 
a plurality of second printed circuit boards (510 and 110, fig. 9), wherein each of the second printed circuit boards is provided with a plurality of second conductive metals (pads on surfaces of 510 and 110, fig. 9) protruding from a surface of each of the second printed circuit boards, and all the plurality of second printed circuit boards are connected with the first printed circuit board (fig. 9); 
wherein at a connection position (by conductive bonding material 152 and 552, fig. 9) of each of the second printed circuit boards and the first printed circuit board, solidified conductive metal paste (solidified solder paste) is arranged between each of the first conductive metals (fig. 9) and a corresponding second conductive metal to electrically connect each of the first conductive metals and the corresponding second conductive metal (fig. 9), and a laminated adhesive sheet (layer 555, fig. 9) is arranged between each of the second printed circuit boards and the first printed circuit board to physically connect the second printed circuit boards and the first printed circuit board (fig. 9).
Re Claim 2, Tanabe show and disclose

Re Claim 3, Tanabe show and disclose
The diversified assembly printed circuit board according to claim 2, wherein the plurality of second printed circuit boards are spaced apart from each other and located on the same side of the first printed circuit board (fig. 9).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190279936-A1 US-20200328143-A1 US-20200020606-A1 US-20190378795-A1 US-20190355680-A1 US-20190350083-A1 US-20190206841-A1 US-20190206797-A1 US-20180102470-A1 US-20180090659-A1 US-20180061812-A1 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848